Citation Nr: 1128683	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-50 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for a back disability, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran had verified active duty service from August 1956 to August 1959.  His DD-214 Form reflects that he had active duty service prior to this period as well.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision from the Pension Management Center in St. Paul, Minnesota, which denied a claim for entitlement to service connection for a back injury (for accrued purposes) and a claim for entitlement to service connection for cause of death.

In adjudicating these claims, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant is seeking entitlement to service connection for cause of death and entitlement to service connection for a back disability, for accrued benefits purposes.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's service treatment records, the Board notes that a July 2008 response from the National Personnel Records Center (NPRC) indicated that these records are fire related.  The appellant was informed in the November 2009 statement of the case (SOC) that the NPRC determined that the Veteran's service treatment records were possibly lost in a 1973 fire and could not be located.  The Board notes that the July 2008 response from the NPRC reflects that records were requested for the period of May 30, 1956, to August 28, 1959.  On a September 2007 claim, the Veteran reported that he had active duty service beginning in May 1952 and ending on August 29, 1959.  The Veteran's DD-214 Form reflecting that he served on active duty from August 30, 1956, to August 28, 1959, indicated that he had active duty service prior to this time period.  Therefore, the Board finds that a search must be conducted to locate any and all service treatment records for all of the Veteran's periods of active duty service.  If no service treatment records can be located, a Formal Finding of Unavailability of these records must be associated with the claims file.  The appellant should be specifically notified if the Veteran's service treatment records cannot be located. 

Additionally, the Board acknowledges that, while the claims file does contain a September 22, 2008, letter notifying the appellant of the denial of her claims, neither the physical claims file or the VA Virtual file contains the September 2008 decision.  The RO should take this opportunity to locate this September 2008 rating decision and associate it with the claims file.  

Moreover, the Board notes that the claims file reflects that the Veteran may have received Social Security Administration (SSA) disability benefits at some point during his lifetime.  The claims file contains no copies of any such SSA records.  As such, any available SSA records possibly relating to the Veteran's cause of death should be associated with the claims file.  

Finally, the Board notes that the appellant was issued Veterans Claims Assistance Act of 2000 (VCAA) letters dated in September 2009.  However, these letters failed to address the appellant's claim for accrued benefits.  As such, the RO should provide the appellant with a notice letter detailing the requirements for establishing entitlement to accrued benefits.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with appropriate notice of VA's duties to notify and to assist.  Particularly, the appellant should be properly notified of how to substantiate a claim for entitlement to accrued benefits.

2. Take appropriate action to locate any and all service treatment records for all of the Veteran's periods of active duty service, including any service prior to August 1956.  If no service treatment records can be located, a Formal Finding of Unavailability of these records must be associated with the claims file.  The appellant should be specifically notified if the Veteran's service treatment records cannot be located.

3. Locate the September 2008 rating decision denying the claims currently on appeal and associate it with the claims file.

4. Associate with the claims file any and all of the Veteran's available SSA disability records. 

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC was issued with respect to these claims.  If the benefits sought on appeal remain denied, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


